07/19/2021



                                                                                     Case Number: DA 20-0609



              IN THE SUPREME COURT OF THE STATE OF MONTANA

                              Supreme Court Cause No. DA 20-0609

ARIANE WITTMAN and JEREMY                    )
TAYLEN,                                      )
                                             )
                                             )
                      Appellants,
                                             )
                                             )                  ORDER
       -vs-                                  )
                                             )
CITY OF BILLINGS,                            )
                                             )
                                             )
                      Appellee.
                                             )



       On June 22, 2021, this Court granted Appellants’ motion for extension to

file their reply brief, which is due July 30, 2021. The order stated that no further

extensions would be granted.

       Appellants have now filed a second motion for extension asking for an

additional 14 days to file their brief.

       IT IS ORDERED that Appellants have until August 13, 2021, within which

to file their reply brief.

       The Court will not entertain any further extensions. If the brief is not filed

by August 13, 2021, the matter will be submitted to the Court on the briefs filed.




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                                July 19 2021